                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD DE’VONN WEBB,                              Case No. 17-cv-00330-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         RECONSIDERATION
                                   9

                                  10     C.E. DUCART, et al.,                               Re: Dkt. No. 15
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 23, 2017, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C.

                                  14   § 1983 alleging claims for deliberate indifference to serious medical needs against officials and

                                  15   staff at Pelican Bay State Prison. Plaintiff’s original complaint was dismissed with leave to

                                  16   amend. On September 29, 2017, the Court dismissed the amended complaint for failure to state a

                                  17   federal claim. Dismissal was without prejudice to re-filing in state court based on an alleged

                                  18   violation of state law. Now before the Court is plaintiff’s motion for reconsideration.

                                  19          Because the motion was filed after judgment was entered, it is construed as a request for

                                  20   relief from judgment under Federal Rule of Civil Procedure 60(b). See Civil L.R. 7-9(a) (allowing

                                  21   motions for reconsideration only with respect to pre-judgment interlocutory orders). Rule 60(b)

                                  22   provides for reconsideration where one or more of the following is shown: (1) mistake,

                                  23   inadvertence, surprise or excusable neglect; (2) newly discovered evidence which by due diligence

                                  24   could not have been discovered before the court’s decision; (3) fraud by the adverse party; (4) the

                                  25   judgment is void; (5) the judgment has been satisfied; (6) any other reason justifying relief. Fed.

                                  26   R. Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such a

                                  27   motion must be made within a “reasonable time,” and as to grounds for relief (1)-(3), no later than

                                  28   one year after the judgment was entered. See Fed. R. Civ. P. 60(c).
                                   1          Plaintiff’s motion fails to make the showing required under Rule 60(b) or otherwise to

                                   2   show good cause for reconsideration. Plaintiff argues that he has been unable to get relief in state

                                   3   court. This argument is not grounds for reconsidering the dismissal of this action for failure to

                                   4   state a federal claim.1 Plaintiff is advised that motions for reconsideration should not be

                                   5   frequently made or freely granted; they are not a substitute for appeal or a means of attacking

                                   6   some perceived error of the court. School Dist. 1J., 5 F.3d at 1263. Accordingly, the request for

                                   7   relief from judgment is DENIED.

                                   8          No further filings will be accepted in this closed case.

                                   9          This order terminates Dkt. No. 15.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 3/11/2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    To the extent plaintiff seeks relief under Rule 60(b)(1)-(3), the motion must also be denied as
                                       untimely because plaintiff filed his motion more than one year after entry of judgment.
                                                                                         2
